       Case 1:21-cv-00783-NONE-JLT Document 30 Filed 08/25/21 Page 1 of 1


1
2
3
4
5
6
7
8                                 UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11   ZURICH AMERICAN INSURANCE                           Case No.: 1:21-cv-0783 NONE JLT
     COMPANY, et al.,
12                                                       ORDER GRANTING PRO HAC VICE
                    Plaintiffs,
13                                                       APPLICATION OF KEITH MOSKOWITZ
            v.                                           (Doc. 24)
14
     WM. BOLTHOUSE FARMS, INC.,
15
                    Defendant.
16
17
18          Keith Moskowitz has applied to appear pro hac vice for AIG Specialty Insurance Company
19   and Lexington Insurance Company. (Doc. 24) e has demonstrated good standing in the courts in the
20   State of Illinois (Doc. 24 at 3) and has paid the fee for admission. Id. He has not been admitted pro
21   hac vice over the last year. Therefore, the application is GRANTED.
22
23   IT IS SO ORDERED.
24      Dated:     August 25, 2021                             _ /s/ Jennifer L. Thurston
25                                                CHIEF UNITED STATES MAGISTRATE JUDGE

26
27
28
